Egberts, J.
—Oliver, through a suit instituted by their trustee, Moody, and by a compromise of said suit, realized $500, less the amount paid to an attorney for prosecuting the suit, and his expenses in following the negro, amounting to about $65 in all. It was the understanding of witness Boyd, who went with Oliver after the negro, that Oliver received the $500 from Saunders upon the compromise of the suit for the negro, to be applied towards the payment of the Singletary debt, which the deed of trust on the negro and the land was intended to secure. We cannot imagine upon what other ground it could have been received by Oliver. It was upon this view of the case that the court below decided, after allowing the trustee his charge for expenses, and also after allowing Oliver $65 as expenses incurred by him in securing the negro for the trustee. We do not think that Oliver can complain of the judgment, and therefore it is
Affirmed.